Citation Nr: 1517756	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-27 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the service connection claim for bilateral hearing loss.

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to service connection for left ear hearing loss.

4. Entitlement to service connection for a disability manifested by nerve problems in the neck and shoulders.  

5. Entitlement to a rating in excess of 10 percent for left shoulder arthralgia.

6. Entitlement to a rating in excess of 10 percent for right shoulder arthralgia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to September 2003 and June 2004 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that additional evidence was associated with the file after this claim was last adjudicated by the RO in a March 2014 supplemental statement of the case.  In a July 2014 statement the Veteran waived his right to initial consideration of this evidence by the RO as Agency of Original Jurisdiction (AOJ) and requested, instead, that the Board consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2014) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).

The issues of entitlement to an increased rating for left shoulder arthralgia and right shoulder arthralgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. An unappealled March 2006 rating decision denied service connection for bilateral hearing loss.

2. Additional evidence submitted since the March 2006 rating decision regarding the service connection claim for bilateral hearing loss is neither cumulative nor redundant of the evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for bilateral hearing loss.

3. The Veteran has not had a right ear hearing loss disability during the pendency of this claim.

4. The Veteran has left ear hearing loss related to in-service acoustic trauma.

5. The Veteran has a neck condition related to an in-service injury.


CONCLUSIONS OF LAW

1. The March 2006 rating decision, which denied service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2. New and material evidence has been submitted to reopen the service connection claim for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

4. The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

5. The criteria for service connection for a neck condition have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The claims for service connection for left ear hearing loss and a disability manifested by nerve problems in the neck and shoulders, and the petition to reopen a claim for service connection for right ear hearing loss, have been granted.  Therefore, any failure to comply with the Veterans Claims Assistance Act of 2000 (VCAA) concerning those claims is nonprejudicial.  

With respect to the claim for service connection for right ear hearing loss on the merits, VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

An April 2011 letter provided all notice required under the VCAA.  It informed the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between himself and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before initial adjudication of these claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

Concerning the duty to assist, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.

A VA audiological examination was performed in September 2011.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The September 2011 examination report is adequate as it included a review of the Veteran's medical history, the clinical findings on examination, and supporting explanation for the conclusions reached, enabling the Board to make a fully informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Although the Veteran has requested that the Board obtain an independent medical opinion concerning the etiology of his hearing loss, as the presence of a right ear hearing loss disability has not been established no further opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Thus, VA has met its duty to assist the Veteran as to the right ear hearing loss claim.

Accordingly, the Veteran has had a meaningful opportunity to participate effectively in the processing of the service connection claim for right ear hearing loss, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. New and Material Evidence

The Veteran has filed a petition to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss.  Although the RO reopened this claim and considered it on the merits, the Board must determine of its own accord whether reopening is warranted to address the merits of the underlying claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a matter of its jurisdiction, regardless of the decision of the RO).  For the following reasons, the Board finds that reopening is warranted. 

Service connection for bilateral hearing loss was initially denied in a March 2006 rating decision.  In an April 2006 letter the Veteran was notified of this decision and his appellate rights in accordance with 38 C.F.R. § 19.25 (2014).  He did not initiate appellate review by submitting a notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2014) (setting forth requirements, content, and time limits for submitting a NOD).  Moreover, new and material evidence was not received within one year of the date of mailing of the March 2006 rating decision.  See 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010) (noting that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).

Consequently, because the Veteran did not appeal the March 2006 rating decision, and because new and material evidence was not received within one year of the date of its mailing, the March 2006 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  This assessment requires a review of all evidence submitted by or on behalf of a claimant since the last final denial, regardless of whether it was on the merits or on procedural grounds, to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to qualify as new and material evidence, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (observing that the requirement of raising a reasonable possibility of substantiating the claim is a "low threshold").  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it consists of a statement or opinion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for bilateral hearing loss was denied in the March 2006 rating decision because the RO found that a current disability had not been established.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (holding that there must be a current disability).

Additional evidence has been associated with the file since the March 2006 rating decision.  A September 2011 VA audiological examination report states that the Veteran's left ear speech discrimination score was 90 percent.  In addition, an April 2011 statement from the Veteran's spouse states that the Veteran's hearing is not the best, causing her to have to repeat herself as well as turn down the television or radio because it is too loud.

This evidence is new, as an indication of a diagnosis of hearing loss was not of record in March 2006, and material, because it supports a current hearing loss disability, an unestablished fact which is necessary to substantiate the Veteran's claim for service connection.  See Shedden, 381 F.3d at 1166-67 (Fed. Cir. 2004).  Therefore, the Board finds that reopening the claim of service connection for bilateral hearing loss is warranted.  38 C.F.R. § 3.156(a).

III. Service Connection 

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden, 381 F.3d at 1166-67; see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system and arthritis, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to show a medical nexus or causal relationship, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (2013) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is insufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including sensorineural hearing loss and arthritis, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

The Board has reviewed all the evidence in the claims file and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of all evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


A. Right Ear Hearing Loss

Impaired hearing is considered a disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

With regards to the first Shedden element, a current right ear hearing loss disability has not been established.  More specifically, the September 2011 VA audiological examination report reflects that the Veteran had puretone thresholds in the right ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
15
15

In addition, the September 2011 VA examination report reflects that the Veteran's speech recognition score using the Maryland CNC Test was 96% for his right ear.  These puretone thresholds and speech recognition scores do not meet the criteria for a right ear hearing loss disability under VA law.  See 38 C.F.R. § 3.385.

The evidence of record, including the VA treatment records, does not show that a right ear hearing loss disability manifested during the pendency of this claim.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board has considered the statements of both the Veteran and his wife and notes that lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without assessing its competence).  Indeed, symptoms of hearing loss are a matter of experience and thus capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  Thus, the assertions of both the Veteran and his wife that he has right ear hearing loss symptoms are competent evidence.  However, whether the Veteran's right ear hearing loss constitutes a disability for VA compensation purposes can only be determined by audiological testing.  See 38 C.F.R. § 3.385.  Thus, the VA audiological test results carry more weight than the statement of the Veteran and his wife in terms of whether he has a current right ear hearing loss disability.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").  

In the absence of a current right ear hearing loss disability, service connection cannot be established. See Shedden, 381 F.3d at 1166-67 (holding, in relevant part, that service connection requires the existence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted). 

In sum, the Board finds that the preponderance of the evidence shows that the Veteran does not have a current right ear hearing loss disability.  See Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.385.  Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for right ear hearing loss.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for right ear hearing loss is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

B. Left Ear Hearing Loss

At the time of the September 2011 VA audiological examination, the Veteran was shown to have left ear hearing loss in accordance with VA standards.  See 38 C.F.R. § 3.385.  Further, his MOS has been determined by the Department of Defense to involve a high probability of hazardous noise exposure.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  The Board also notes that the Veteran was engaged in combat during active service.  38 U.S.C.A. § 1154(b).  Thus, the Board finds that the Veteran was exposed to hazardous noise in service.  

In addition, the Veteran had abnormal hearing while in service.  More specifically, a June 1999 in-service audiological examination report shows that the Veteran had a puretone threshold in the left ear of 25 decibels at 4000 Hertz.  In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss - that is, even if not sufficient hearing loss to be considered an actual ratable disability by VA standards, meaning according to the threshold minimum requirements of 38 C.F.R. § 3.385.  Thus, the Veteran had some degree of hearing loss in his left ear while in service.

Finally, in an August 2013 statement, the Veteran opined that his combat experience while on active duty is the source of his hearing loss.  The Veteran goes on to state that he has not had a lifetime of exposure to acoustic trauma and all of his post-service employers enforced the standards set out by the Occupational Safety and Health Administration regarding noise exposure.

The Board notes that the September 2011 VA audiological examination report reflects the examiner's opinion that the Veteran's hearing loss is not as likely as not caused by or a result of an event in military service.  This opinion is based on the fact that hearing threshold shifts were not present from enlistment to September 2011.  However, as stated above, the Veteran's competent testimony is that the cause of his hearing loss is his in-service acoustic trauma and there is evidence of some hearing loss in the Veteran's left ear in service.  Thus, the evidence is in at least a state of equipoise regarding whether the Veteran's left ear hearing loss is related to his in-service acoustic trauma.

Accordingly, resolving doubt in the Veteran's favor, the Board finds that service connection for left ear hearing loss is established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

C. Nerve problems in the neck and shoulders

The Veteran's claim is based on his contention that his disability resulted from carrying heavy equipment during active service.  For the following reasons, the Board finds that service connection for cervical/thoracic spine condition is established.

A March 2011 private treatment record reflects that the Veteran was diagnosed with subluxation, cervical region; cervicobrachial syndrome; subluxation, thoracic region; and neuralgia.  These diagnoses are repeated throughout the Veteran's private treatment records.  

The Board notes that the April 2011 VA examination report reflects the examiner's diagnosis of a radiographically normal cervical spine without evidence of nerve damage/radiculopathy as well as the finding of insufficient evidence to warrant a diagnosis of nerve damage in the upper extremities.  However, in light of the private physician's diagnoses discussed above, the evidence is in at least a state of equipoise as to a current disability.  Thus, a diagnosis for a neck condition has been established.

In addition, the Veteran's STRs indicate that he complained of neck related issues while in service.  More specifically, the Veteran's May 2005 report of medical history reflects that the Veteran reported having experienced recurrent back pain or any back problem as well as numbness or tingling.  The Veteran did not report these conditions in his June 2004 report of medical history.  Thus, the evidence suggests that the Veteran was injured while on active duty.

Finally, a July 2014 letter from the Veteran's private physician reflects the private physician's opinion that the Veteran's chronic condition involving his cervical and thoracic regions more likely than not stems from his military service.  The July 2014 letter also states that the Veteran's in-service activities explain why he has been experiencing neck and back pain with numbness in the arm and why there are arthritic changes in the thoracic region.

Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for a cervical/thoracic spine condition is established.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The petition to reopen the service connection claim for bilateral hearing loss is granted.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for cervical/thoracic spine disorder, to include associated neurological abnormalities, is granted.


REMAND

While the Board regrets the delay, the claims for an increased rating for right and left shoulder arthralgia must be remanded for further development to ensure an informed decision.

A new VA examination of the Veteran's bilateral shoulder arthralgia is necessary to make an informed decision.  Since the last VA examination, the Veteran had surgery on his right shoulder.  Although the Veteran was granted a temporary 100 percent disability rating based on convalescence related to this surgery, there has not been any evaluation of the Veteran's right shoulder arthralgia after the surgery.

In addition, in September 2014, the Veteran's representative indicated that the Veteran's bilateral shoulder arthralgia has worsened since the last VA examination.  

As the record suggests that there have been changes in the severity of the Veteran's bilateral shoulder arthralgia since his last examination, a new VA examination must be performed to ensure a complete and up-to-date record.  See 38 C.F.R. § 3.327(a) (2014); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since March 2010.

2. After the above records have been obtained, schedule the Veteran for a VA shoulder examination to assess the current level of severity of his service-connected bilateral shoulder arthralgia.  Appropriate DBQs should be filled out for this purpose, if possible.

The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All indicated tests and studies should be performed and all clinical findings reported in detail.  

3. Then, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


